Title: To Benjamin Franklin from William Temple Franklin, 19 November 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear & Hond. Sir,
					London, 19 Novr. 1784.
				
				I have been long, very long, without receiving a Letter from you—or hearing of you:—but I suppose you & my other Correspondents, have not wrote in expectation of soon seeing me.
				This will be my last from this Country.— We set out on Monday or Tuesday. I could have departed a few days earlier,

but Mrs. H. requested I would delay it that she might be able to get up some Things: She talks of taking one of her Maids with her—so that her Family will consist of five Persons: Three Beds therefore should be got ready, in the Rooms up stairs.— By my prolonging my Stay I have had an Opportunity of seeing several more of your Friends who on my Arrival were in the Country:— Counsellor Jackson is one of them— He was with me this Morg.—& I have much to say to you from him, as well as others, when we Meet,—which I have every Reason to believe will be 9 Days hence—
				Adieu, my dearest Sir, The Bell-Man waits—
				I am as ever Your dutiful & affece Grandson
				
					W. T. Franklin
				
			 
				Addressed: B. Franklin Esqr / &ca. &ca. &ca / at Passy, / near Paris.—
			